UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ALLA ALI BIN ALI AHMED, et al.,               :
                                              :
                       Petitioners,           :
                                              :
               v.                             :       Civil Action No. 05-1678 (GK)
                                              :
BARACK H. OBAMA, et al.,                      :
                                              :
                       Respondents.           :


                                             ORDER

       Upon consideration of the merits hearing which is scheduled for April 14, 2009, and the

briefs which have been filed therein, it is this 2nd day of April 2009, hereby

       ORDERED, that a Pretrial Conference, in Chambers, is scheduled for April 9, 2009, at

10:00 a.m.1



                                              /s/
                                              Gladys Kessler
                                              United States District Judge


Copies via ECF to all counsel of record




       1
               Counsel should inform the Court immediately if they have a conflict with this date
and time.